672 S.E.2d 546 (2009)
William L. BROWN
v.
Mark P. ELLIS.
No. 389PA07.
Supreme Court of North Carolina.
January 28, 2009.
K. Edward Greene, Tobias S. Hampson, Raleigh, Lee M. Cecil, High Point, for Brown.
T. Keith Black, Greensboro, for Ellis.
The following order has been entered on the motion filed on the 28th day of January 2009 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Ellis) shall have up to and including the 23rd day of February 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 28th day of January 2009."